Argued November 16, 1942.
This appeal is from an order refusing judgment for want of a sufficient affidavit of defense.
The general principles governing such cases are so well established that it would serve no useful purpose to restate them here; nor would that end be served by detailing the facts of the case or the manner in which they are set forth in the pleadings here involved. It is sufficient to say that on appeals from orders of this nature we do not reverse unless it is clear and free *Page 537 
from doubt that the court below erred in refusing judgment. On a review of the pleadings as a whole, giving due consideration to the arguments of counsel, we are not satisfied that the court was guilty of error in refusing judgment.
Following the usual course pursued in such cases, we shall not disturb the order appealed from nor discuss the applicable principles of law involved in the case, until an opportunity is had to develop all the facts at trial: Kaster v. Penna. FuelSupply Co., 300 Pa. 52, 150 A. 153.
Appeal dismissed.